MCDONALD, J.,
concurring. I join the majority opinion. I write separately only to add that, with respect to part II C, I believe that the trial court properly focused on the effect of development upon the watershed and its conservation. As pointed out in footnote 27 of the majority opinion, any development of the site was recognized long ago as a threat to the watershed lands. Of necessity, such development would be a threat to the watershed. One purpose of open space, as the majority recognizes, is to conserve natural resources. Water is a prime element of those resources. I also conclude that no change to the development plans, so long as the plans called for any development, could conserve that natural resource.